                                                                              Hon. Andrea R. Wood




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS


  CHRISTOPHER MOEHRL, on behalf of
  himself and all others similarly situated,
                                                        Civil Action No.: 1:19-cv-01610
                 Plaintiff,
                                                        DECLARATION OF MATTHEW R.
                                                        BERRY IN SUPPORT OF PLAINTIFF’S
                                                        REPLY IN FURTHER SUPPORT OF
  v.                                                    HIS MOTION FOR APPOINTMENT OF
                                                        INTERIM CO-LEAD CLASS COUNSEL
  THE NATIONAL ASSOCIATION OF
  REALTORS, REALOGY HOLDINGS
  CORP., HOMESERVICES OF AMERICA,
  INC., RE/MAX HOLDINGS, INC., and
  KELLER WILLIAMS REALTY, INC.,

                  Defendants.




                         DECLARATION OF MATTHEW R. BERRY

I, Matthew R. Berry, do hereby declare as follows:

   1. I am an attorney licensed to practice law in the State of Washington, and am a partner at the

       law firm Susman Godfrey L.L.P. where I have practiced since 2006. I am admitted pro hac

       vice to represent Plaintiff Moehrl in the above-captioned matter. I have personal knowledge

       of the matters set forth below and, if called and sworn as a witness, I could and would testify

       competently to the facts set forth herein.

   2. I make this declaration in support of Plaintiff’s Reply to his Motion for Appointment of

       Interim Co-Lead Counsel.


                                                    1
   3. While Susman Godfrey had worked with all of the other counsel for Plaintiff in the

       investigation that led to the filing of this action and had planned to join in that initial filing,

       Susman Godfrey had not completed its internal firm case approval at the time the complaint

       was filed, which requires a vote of all Susman Godfrey lawyers. That approval was obtained

       shortly after the case was filed and Susman Godfrey then entered its appearance. Susman

       Godfrey will also appear as counsel for Plaintiffs in the Consolidated Amended Complaint.

   4. Susman Godfrey’s representation of Plaintiff and the proposed class has nothing to do with

       my firm’s representation of Zillow. Zillow has retained Susman Godfrey to represent it in

       several litigation matters. None of those matters relates to the issues in the above-captioned

       case. In particular, none of those Zillow matters relates to broker commissions, any rules of

       the National Association of Realtors, the policies and practices of MLSs, antitrust claims,

       or any of the other issues raised in the Moehrl matter.

   5. Realogy’s opposition to the motion for appointment of interim lead counsel specifically

       referenced that I represented Zillow in the Zillow v. Trulia matter. That matter was a patent

       infringement action filed in federal court in Seattle, Washington in 2012, and that was

       resolved over six years ago in 2013. The asserted patent in that litigation relates to Zillow’s

       process for using data input by home owners to refine Zillow’s automatic home valuations

       (i.e., Zestimates). That patent litigation had nothing to do with the issues raised in the

       Moehrl action.

I declare under penalty of perjury under the laws of the United States that the foregoing is true

and correct.

Dated: June 5, 2019, at Seattle, Washington.            Respectfully submitted,




                                                   2
By: /s/ Matthew Berry
   Matthew R. Berry
   SUSMAN GODFREY LLP
   1201 Third Avenue, Suite 3800
   Seattle, Washington 98101
   (206) 516-3880
   mberry@susmangodfrey.com

   Attorneys for Plaintiff Christopher Moehrl




   3
                                   CERTIFICATE OF SERVICE

          I hereby certify that on June 5, 2019, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.


                                                /s/ Marc M. Seltzer
                                                Attorney Signature




                                                    4
